IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DAVID MILLER,                           : No. 481 WAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
ANTHONY PUCCIO AND JOSEPHINE            :
PUCCIO, HIS WIFE, ANGELINE J.           :
PUCCIO, NRT PITTSBURGH, LLC D/B/A       :
COLDWELL BANKER REAL ESTATE             :
SERVICES, AND SUZANNE LORENZI           :
SALA                                    :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.